Citation Nr: 0534802	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-20 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Boston, 
Massachusetts, which in pertinent part, denied service 
connection for bilateral hearing loss.

The veteran testified before the undersigned at a video 
hearing in January 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained.

2.  Current right ear hearing loss has not been demonstrated.

3.  Current left ear hearing loss is not related to a disease 
or injury in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may service connection be presumed.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The March 2004 statement of the case, and September 2002 
letter from the RO, gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  The Board 
also provided notice of the needed evidence through 
discussions at the January 2005 hearing.

The evidence development letter dated in September 2002 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
his possession.  The March 2004 statement of the case, 
however contained the provisions of 38 C.F.R. § 3.159(b), 
noting that a veteran would be advised to submit relevant 
evidence in the veteran's possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded a necessary VA examination, performed under 
contract by QTC Medical Services, and a pertinent medical 
opinion has been obtained. 

Factual Background

Service medical records show that on enlistment examination 
in March 1965, the veteran's ears were clinically evaluated a 
normal.  At that time, the veteran underwent audiological 
testing.  

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
The converted values on the March 1965 examination are 
reported in parenthesis, next to the unconverted values, as 
follows:


HERTZ

500
1000
2000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5(0)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (0)

On the authorized audiological evaluation in March 1967 for 
separation from service, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)

Post-service the veteran underwent private treatment for 
complaints of hearing loss from September 1986 to August 
2001.  In December 1992, the veteran presented for outpatient 
treatment and complained of dizziness and a decrease in 
hearing in his left ear.  After further evaluation a 
diagnosis of severe endolymphatic hydrops of the left ear or 
sudden hearing loss with associated dizziness was rendered.

In August 1993 the veteran underwent a labrynthectomy of his 
left ear.  Remaining private treatment records reflect 
findings referable to left ear hearing loss.  

At an October 2002 examination performed for VA by QTC 
Medical Services, the veteran reported that while in service, 
he was exposed to diesel engines and aircraft noises on a 
regular basis and was not afforded hearing protection.  He 
explained that he was deaf in his left ear because ten years 
ago he developed Meniere's disease and required a 
labyrinthectomy in order to treat recurring dizziness.  
An audiological evaluation performed in conjunction with the 
above examination, showed pure tone threshold in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
85
110
100
110
110

Speech recognition scores using the Maryland CNC word list 
were 100 percent in the right ear and 0 percent in the left 
ear.  The pertinent diagnosis was that hearing in the right 
ear was within normal limits, and that the left ear had a 
profound sensorineural hearing loss.  The physician commented 
that the veteran's hearing loss in the left ear was a result 
of surgery performed for treatment of Meniere's disease.  

During the veteran's January 2005 video hearing, he 
reiterated his previous complaints regarding exposure to loud 
noises while in the service and explained that throughout the 
years following service, his hearing continued to decrease.  
The veteran's representative contended that the hearing loss 
was related to Meniere's disease which in turn was service 
connected.  The veteran testified that Meniere's disease was 
first demonstrated in the mid-1980s.

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, there are no records showing hearing loss, as 
defined by 38 C.F.R. § 3.385, at any time during service, at 
the time of service discharge, or within one year of service.   
However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.   See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (one meeting the requirements of section 3.385) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

Post-service medical records are negative for hearing loss 
until December 1992, almost 25 years after service, at which 
point it was noted that the veteran had hearing loss of the 
left ear.  Right ear hearing loss, as defined in 38 C.F.R. 
§ 3.385 has never been found.

There is no competent medical evidence linking current left 
ear hearing loss to service.  The veteran has attempted to 
link the hearing loss to noise exposure in service.  As a lay 
person without medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. at 124, 127 (1998); Routen 
v. Brown, 10 Vet. App. 184, 186 (1997). 

The VA examiner linked the left ear hearing loss to Meniere's 
disease, and the veteran has contended that the Meniere's 
disease is in some way related to service.  There is, 
however, no competent evidence of such a link.  For his part, 
the veteran concedes that Meniere's disease was not present 
until many years after service.

Because there is no competent evidence of current right ear 
hearing loss, or of a nexus between current left ear hearing 
loss and service, the weight of the evidence is against the 
claim.  The doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 53-56.  The claim must, accordingly be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


